ACCEPTED
                                                                                03-15-00295-CV
                                                                                        6339562
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                            8/4/2015 7:40:44 AM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                    DOCKET NO. 3-15-00295-CV
GERALD KOSTECKA                       §     THIRD COURT     OF
                                                         FILED IN
                                      §     APPEALS3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
                                      §               8/4/2015 7:40:44 AM
V.                                    §                 JEFFREY D. KYLE
                                                              Clerk
                                      §
SMOKEY MO'S FRANCHISE,                §
LLC D/B/A SMOKEY MO'S
BBQ                                         AUSTIN, TEXAS


  APPELLANT’S SECOND AGREED MOTION FOR EXTENSION
           OF TIME TO FILE APPELLATE BRIEF

     COMES NOW, Appellant Gerald Kostecka, and pursuant to the

Texas Rules of Appellate Procedure 38.6(d) and 10.5(b), files this

Second Agreed Motion for Extension of Time to File Appellate Brief,

and in support thereof would show as follows:

                                 I.

     Appellant’s brief in this case was originally due July 15, 2015.

Appellant was granted a 21-day extension of time to file the brief until

August 5, 2015. This extension was agreed to by Appellee. Appellant is

now seeking an additional seven-day extension until August 12, 2015.

Appellee agrees that Appellant should be granted this additional 7-day
extension of time to file his brief. This is the second request for an

extension of time to file his brief made by Appellant, both of which have

been agreed to by Appellee. Appellant does not anticipate the need to

request additional time to file his brief after this request.

                                    II.

      Appellant’s counsel has had a very busy schedule this summer and

has continued to have a very full docket for the past few weeks.

Appellant’s counsel is also a trial attorney and has a number of cases

pending before Travis County, Hays County and Williamson County

courts, as well as before courts of other counties in Texas. In addition,

Appellant’s counsel has recently gone through a divorce proceeding in

Travis County and has substantial responsibilities relating to his 11 and

13 year old sons this summer. Inasmuch as his former spouse has less

flexibility in her job than Appellant’s counsel, the undersigned counsel

has taken on a large role in meeting the needs of his children this

summer. Also, Appellant’s counsel has an 86-year old mother living in

Central Texas who is ill and needs substantial time and attention, which

only the undersigned counsel is situated to provide. Further, the
undersigned counsel’s life-long friend and cousin has sustained severe

injuries and has needed the undersigned counsel’s care and attention.

The undersigned counsel has provided the same.

                                  III.

      This Motion is not filed for delay only, but so that justice may be

done. The undersigned counsel has personal knowledge of the facts set

forth in this Motion. Appellant respectfully requests that this Court

extend the deadline for filing Appellant’s brief until August 12, 2015.

      WHEREFORE, PREMISES CONSIDERED, Appellant Gerald

Kostecka respectfully requests that this Court grant his Second Agreed

Motion for Extension of Time to File Appellant’s Brief, and requests

that the Court grant such further and other relief to which Appellant may

be entitled.
                           Respectfully submitted,

                           LAW OFFICE OF STUART WHITLOW

                           By: /s/ Stuart Whitlow__________
                                 Stuart Whitlow
                                 Texas Bar No.: 21378050
                                 1104 S. Mays, Suite 116
                                 Round Rock, Texas 78664
                                 Tel. (737) 346-1839
                                 Fax (512) 218-9235
                                 Email stuartrtwhitlowlaw@yahoo.com
                                 Attorney for Appellant

                    CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the above and
foregoing legal instrument was served upon Robert House, Clark &
Trevino, 1701 Directors Boulevard, Suite 920, Austin, Texas 78744, in
accordance with the Texas Rules of Civil Procedure on the 4th day of
August, 2015.
                            _/s/Stuart Whitlow_________________
                                       Stuart Whitlow

                      CERTIFICATE OF CONFERENCE

This is to certify that Stuart Whitlow, counsel for Appellant Gerald
Kostecka conferred with counsel for Appellee and said counsel agreed
that Appellant should be granted an extension of one additional week to
file his appellate brief.

_/s/Stuart Whitlow________
Stuart Whitlow